Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    PIERRE ARNOLD COBY and SEBASTIEN )
    JESSE,                                )
                                          )
                  Plaintiffs,             )
                                          )
    v.                                    )
                                          )              Case No. 9:20-cv-82109-DMM-DLB
    MJM RESTAURANT, INC. a Florida Profit )
    Corporation, D/B/A BAGEL TREE         )
    RESTAURANT & BAKERY, and JUAN L. )
    DE LA TORRE, an individual,           )

                   Defendant.


            SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF CLAIMS

          This Settlement Agreement and Mutual Release of Claims (the “Agreement”) is entered

   into by and between PIERRE ARNOLD COBY and SEBASTIEN JESSE (“Plaintiffs”) and MJM

   RESTAURANT, INC. and JUAN L. DE LA TORRRE (“Defendants”), collectively (the

   “Parties”).

          WHEREAS, Plaintiffs were employees of the Defendants;

          WHEREAS, Plaintiffs filed a civil action against Defendants in the District Court of

   Florida, seeking redress for alleged violations of the Fair Standards Labor Act (“FLSA”), Case

   Number 9:20-cv-82109-DMM-DLB; and

          WHEREAS, Defendants deny all allegations in the Lawsuit and any liability and/or any

   other wrongdoing in respect to Plaintiffs;

          WHEREAS, Plaintiffs and Defendants wish to avoid litigation and settle and resolve the

   controversy between them amicably and expeditiously;




                                                1 of 8
Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 2 of 8




           NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other

   good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,

   it is hereby

           STIPULATED AND AGREED by and between the undersigned parties that the above-

   entitled matter is resolved as follows:

   1.      RECITALS: The foregoing recitals are true and correct and are incorporated below as if

   fully set forth therein.

   2.      RELEASE OF FLSA AND WAGE CLAIMS: In exchange for the consideration set forth

   in Paragraph 3 below, Plaintiffs waive and release Defendants (as well as the unnamed owners of

   the corporate Defendant, Manuel Torres Segundo and Miguel Angel Jimenez Hermosilla) from

   any and all claims arising out of or related to the payment of wages during Plaintiffs’ employment

   with Defendants including, but not limited to, any claims Plaintiffs may have under the FLSA (and

   its implementing regulations) and any other applicable state or local law that relates to the payment

   of wages.

   3.     SETTLEMENT SUMMARY: In exchange for and in consideration of the Releases and

   promises of Plaintiffs in this Agreement, Defendants agrees to pay a total sum of FIFTY-TWO

   THOUSAND and 00/100 dollars ($52,000.00). The payments will be tendered as follows:

         a. Payments to Pierre Arnold Coby in the gross amount totaling Eleven Thousand Two

            Hundred Ninety-Seven and no/100 Dollars ($11,297.00), as taxable wages, less

            appropriate taxes and withholdings, to represent the unpaid wages claim. An IRS Form

            W-2 will be issued to Plaintiffs for this amount. Plaintiffs must provide a fully completed

            and executed IRS Form W-4 to counsel for Defendants along with the executed

            Agreement; and


                                                  2 of 8
Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 3 of 8




        b. Payments to Pierre Arnold Coby in the gross and net amount of Eleven Thousand Two

           Hundred Ninety-Seven and no/100 Dollars $11,297.00, as liquidated damages. This

           amount shall be reported on an IRS 1099-MISC Box 3 Other Inform Form. The 1099 will

           be issued to Plaintiff for this amount. Plaintiff must provide a fully completed and

           executed IRS Form W-9 to counsel for Defendants along with the executed Agreement;

           and

        c. Payments to Sebastien Jesse in the gross amount totaling Nine Thousand Three Hundred

           Dollars ($9,300.00), as taxable wages, less appropriate taxes and withholdings, to

           represent the unpaid wages claim. An IRS Form W-2 will be issued to Plaintiff for this

           amount. Plaintiff must provide a fully completed and executed IRS Form W-4 to counsel

           for Defendants along with the executed Agreement; and

        d. Payments to Sebastien Jesse in the gross and net amount of Nine Thousand Three Hundred

           Dollars $9,300.00, as liquidated damages. An IRS Form 1099 will be issued to Plaintiff

           for this amount. Plaintiff must provide a fully completed and executed IRS Form W-9 to

           counsel for Defendants along with the executed Agreement; and

        e. Payments to Scott Wagner & Associates, P.A. in the amount of Ten Thousand Eight

           Hundred Six Dollars ($10,806.00), representing attorneys’ fees and costs for which

           separate IRS Forms 1099 shall issue to Scott Wagner & Associates, P.A.. Counsel must

           provide a fully completed and executed IRS Form W-9 to counsel for Defendants along

           with the executed Agreement.

   Plaintiffs are aware of and agrees with, the number of attorneys’ fees and costs to be paid to
   Plaintiffs’ counsel for representing their interests in this matter.

      4. DELIVERY OF SETTLEMENT SUM. The settlement will be delivered to Plaintiffs’

   counsel’s as follows:

                                               3 of 8
Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 4 of 8




      -   One initial payment of $20,000.00, split in thirds amongst attorney’s fees, liquidated

          damages for Pierre Coby, and liquidated damages for Sebastien Jesse to be delivered to

          Plaintiffs’ counsel thirty (30) business days after all of the following events occur: (1) the

          Court’s approval of this Agreement; (2) dismissal with prejudice of Plaintiffs’ claims in

          the Lawsuit; and (3) Plaintiffs’ delivery of IRS forms W-4 and W-9 to Defendant’s counsel.

      -   The remaining balance of $32,000.00 will be paid at $2,000 per month until remaining

          balances of the above allocations set forth in Section 3 are satisfied in full. Monthly

          payments shall be made on the last day of each month beginning the month following the

          initial payment of $20,000.00. A spreadsheet is attached hereto as Exhibit A outlining the

          payments.

      -   If Plaintiffs allege that Defendants are deficient with any of the above stated payments then

          Plaintiffs’ counsel shall notify Defendants’ counsel, Jesse Unruh, Esq. and Whitney

          DuPree,     Esq.   of   Spire   Law,    LLC      via   email   at   jesse@spirelawfirm.com,

          whitney@spirelawfirm.com of the alleged deficiency. Defendants shall thereafter have a

          safe harbor period of fourteen (14) days in which to cure any deficient payments following

          the notice to Defendants’ counsel. If payment is not received within fourteen (14) days

          after such notice is sent, the full outstanding balance shall become due and owing

          immediately, along with damages in the amount of an additional $52,000.00 and statutory

          interest at the maximum rate allowable under the law.

      5. BASIS OF PAYMENT. Plaintiffs understand and acknowledge that the payments

   specified in this section were issued based on Plaintiffs’ agreement to execute this Agreement,

   including the Mutual Release of wage claims contained herein, and Plaintiffs’ fulfillment of the

   promises contained herein.


                                                  4 of 8
Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 5 of 8




      6. TAXABILITY. Defendants makes no representation as to the taxability of the amounts

   paid to Plaintiff. Plaintiffs agree to pay federal or state taxes, if any, which are required by law to

   be paid with respect to this settlement. Moreover, Plaintiffs agree to indemnify Defendants and

   hold them harmless from any interest, taxes or penalties assessed against it by any governmental

   agency as a result of the non-payment of taxes on any amounts paid to Plaintiffs under the terms

   of this Agreement.

      7. NO ADMISSION. Neither this Agreement nor the furnishing of the considerations for this

   Agreement shall be deemed or construed at any time for any purpose as an admission by the

   Released Party of any liability, unlawful conduct of any kind or violation by the Released Party of

   the FLSA and any and all other applicable state, federal, county, or local ordinances, statutes or

   regulations.

      8. OPPORTUNITY TO REVIEW. Plaintiffs acknowledge that Plaintiffs are aware that

   Plaintiffs are giving up all wage claims and related claims Plaintiffs may have against the Released

   Party. Plaintiffs acknowledge that Plaintiffs have consulted with an attorney and have had the

   opportunity to seek legal advice before executing this Agreement. Plaintiffs sign this Agreement

   voluntarily. The Parties agree and acknowledge that this Agreement was drafted by all Parties and

   their counsel where applicable. The language of this Agreement shall be construed as a whole,

   according to its fair meaning, and not strictly for or against either Party.

      9. SEVERABILITY. Except as set forth below, should any provision of this Agreement be

   declared illegal or unenforceable by any court of competent jurisdiction, such that it cannot be

   modified to be enforceable, excluding the release language, such provision shall immediately

   become null and void, leaving the remainder of this Agreement in full force and effect except for

   sections 2 and 3, supra.


                                                   5 of 8
Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 6 of 8




      10. VENUE AND GOVERNING LAW. This Agreement shall be governed by the laws of the

   United States of America without regard to its conflict of laws provision. In the event of any action

   arising hereunder, venue shall be proper in the District Court of Florida.

      11. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement between

   Plaintiffs and Defendants as to settlement of the Plaintiffs’ FLSA claims asserted in this case.

   Plaintiffs acknowledge that Plaintiffs have not relied on any representations, promises, or

   agreements of any kind made to Plaintiffs in connection with the decision to sign this Agreement,

   except those set forth in this Agreement.

      12. NEUTRAL REFERENCE: Employer shall only provide a neutral reference upon any

   inquiry regarding Sebastian Jesse or Arnold Coby which shall only include their dates of

   employment and position(s) held.

      13. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of

   counterparts, each of which shall be considered an original. All the counterparts together shall

   constitute one and the same instrument.

      14. GOVERNING LAW. This Agreement shall be construed in accordance with Florida law.

   Any suit to enforce this Agreement, to interpret the terms of this Agreement, or arising out of or

   related to this Agreement shall be brought in, and only in the United States District Court for the

   Southern District of Florida.

          THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE SETTLEMENT

   AGREEMENT AND RELEASE OF FLSA CLAIMS. THE PARTIES HAVE EITHER BEEN

   REPRESENTED BY COUNSEL THROUGHOUT THE NEGOTIATION OF THIS

   AGREEMENT AND HAVE CONSULTED WITH THEIR ATTORNEYS BEFORE SIGNING

   THIS AGREEMENT OR HAVE BEEN PROVIDED THE OPPORTUNITY TO SECURE



                                                  6 of 8
Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 7 of 8




   COUNSEL TO ADVISE ON THIS AGREEMENT. THIS PARTIES FULLY UNDERSTAND

   THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE ONLY PROMISES OR

   REPRESENTATIONS MADE TO ANY SIGNATORY ABOUT THIS AGREEMENT ARE

   CONTAINED IN THIS AGREEMENT.

         HAVING ELECTED TO EXECUTE THIS SETTLEMENT AGREEMENT AND

   RELEASE OF WAGE CLAIMS, TO FULFILL THE PROMISES SET FORTH HEREIN, AND

   TO RECEIVE THEREBY THE SETTLEMENT SUM AND BENEFITS SET FORTH IN

   PARAGRAPH 3 ABOVE, PLAINTIFF FREELY AND KNOWINGLY AND AFTER DUE

   CONSIDERATION, ENTERS INTO THIS SETTLEMENT AGREEMENT AND RELEASE OF

   WAGE CLAIMS INTENDING TO WAIVE, SETTLE AND RELEASE THE FLSA CLAIMS

   PLAINTIFF HAS OR MIGHT HAVE AGAINST RELEASED PARTIES.

   THE PARTIES ARE SIGNING THIS AGREEMENT VOLUNTARILY AND KNOWINGLY.


                       [SIGNATURES ON FOLLOWING PAGE]




                                      7 of 8
Case 9:20-cv-82109-DMM Document 21-1 Entered on FLSD Docket 05/03/2021 Page 8 of 8




   Dated: _______________________           MJM RESTAURANT, INC



                                                 Sign:


                                                 Name: Manuel Torres Segundo


                                                 Title:

   _____________________________________
   JUAN L. DE LA TORRE                                    Date



   JESSE I, UNRUH, Counsel for Defendants                 Date



   PIERRE ARNOLD COBY                                     Date



   SEBASTIEN JESSE                                        Date



   PAMELA N. JORGENSEN, Counsel for Plaintiffs            Date




                                            8 of 8
